DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 was considered by the examiner and was in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-9 are directed to a display device, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claim 10 is directed to a display method, which is within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 10 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 10 substantially recites the following limitations):
A display device, comprising:

an acquiring section configured to acquire health data on health;

a specifying section configured to specify effect data that has effect on the health data;

an estimating section configured to estimate an increase or decrease in the health data based on the effect data to obtained an estimated result; and

a display section configured to display the estimated result.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., specifying data that has an effect on a person’s health and estimating how the data affects health data (i.e., making observations, evaluations, judgements, and/or opinions)).  That is, other than reciting: (1) a display device; and (2) a display section configured to display the estimated result, the context of claims 1 and 10 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an i.e., specifying data that has an effect on a person’s health and estimating how the data affects health data).
The aforementioned claim limitations described in claims 1 and 10 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) specifying (e.g., identifying) data (“effect data”) that has an effect on a person’s health (i.e., making observations, evaluations, judgments, and/or opinions); and (2) estimating (e.g., predicting) how the effect data affects the health data (e.g., will the health data increase or decrease based on the effect data) (i.e., making observations, evaluations, judgements, and/or opinions).  Medical professionals commonly make these types of observations, evaluations, judgments, or opinions when evaluating patient data before the medical professional determines what the next steps are for the patient to take.  Therefore, the aforementioned, underlined claim limitations are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 10 recite an abstract idea.
Examiner notes that claims 2-9 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1.  As such, dependent claims 2-9 similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., specifying data that has an effect on a person’s health and estimating how the data affects health data).  Therefore, dependent claims 2-9 are also directed to the aforementioned abstract idea of specifying data that has an effect on a person’s health and estimating how the data affects health data.  Examiner also notes that: (1) dependent claims 2, 3, and 7-9 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 4-6 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
For example, claims 4 and 6 merely describes the type of effect data that is estimated to have an effect on the health data.  Claims 5 merely recites further mental steps by describing detecting whether a light is turned on or off, and measuring sleep-related data.  Therefore, dependent claims 4-6 do not provide any additional limitations that deemed to be additional elements under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 (and claim 10 substantially) recite the following additional elements of (identified in bold font below):
A display device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

an acquiring section configured to acquire health data on health;

a specifying section configured to specify effect data that has effect on the health data;

an estimating section configured to estimate an increase or decrease in the health data based on the effect data to obtained an estimated result; and

a display section configured to display the estimated result (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))).

However, the recitation of these limitations is made with a high-level of generality (i.e., using the display device, and display section to display the estimated increase or decrease in the health data based on the effect data), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses 
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the display device comprising a display section) to perform the existing process of estimating changes in health data and displaying the estimated changes on a display); and
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the display device and display section in their ordinary capacity to process and display the data generated by the abstract mental process.
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized prices, e.g., see OIP Technologies, Inc. v. Amazon.com, Inc. – similarly, the limitation directed to “displaying the estimated result”, described in claims 1 and 10, is also deemed to be merely displaying information to a person (i.e., mere data gathering/outputting).
Thus, the additional elements in independent claims 1 and 10 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, and 7-9 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  claim 2, 3, and 7-9 recite the following additional elements (identified in bold font below):
a generating section configured to generate an estimated image representing the health data (as described in claim 2);

a controller (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to control the display section so that display is performed with the health data associated with the estimated image (as described in claim 2) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a capturing section configured to photograph a report including the health data to generate image data representing an image of the report, wherein (as described in claim 3) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d))

the acquiring section recognizes the health data contained in the image of the report based on the image data (as described in claim 3);

the controller controls the display section so that the display is performed with the health data recognized by the acquiring section associated with the estimated image (as described in claim 3) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a determining section configured to determine whether or not a variation of the health data is greater than a first threshold but not greater than a second threshold greater than the first threshold (as described in claim 7);

a producing section configured to produce a first message when the determining section determines that the variation of the health data is greater than the first threshold but not greater than the second threshold, wherein (as described in claim 7);

the controller controls the display section so that the first message is displayed (as described in claim 7) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a communication section configured to perform data transmission, wherein (as described in claim 8) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

the determining section determines whether or not the variation of the health data is greater than the second threshold (as described in claim 8);

the producing section produces a second message when the determining section determines that the variation of the health data is greater than the second threshold (as described in claim 8);

the controller controls the communication section so that the second message is transmitted to a prescribed e1ectronic device (as described in claim 8) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

wherein the display section is augmented reality glasses or a head mounted display (as described in claim 9) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
	 
However, these additional elements in dependent claims 2, 3, and 7-9 are deemed to be no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 2, 3, and 7-9 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-10: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the claims 1-10 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 2, 3, and 7-10 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 2, 3, and 7-10, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the display device; display section; controller; capturing section; augmented reality glasses; and head mounted display – Applicant generally describes these computer components at a high-level of generality in the specification.
i.e., generic computer devices such as a generic display, processor, and camera), to perform the abstract idea described in the claims.
Therefore, Applicant’s disclosure shows that the display device; display section; controller; capturing section; augmented reality glasses; and head mounted display, are generic computing components.  Such generic components are old and well-known computing devices and functions in the medical industry.  Therefore, the aforementioned computer components are well-known, routine, and conventional computer components and functions that are previously known in the industry. See MPEP § 2106.05(d).
	- Regarding the steps and features of: “display[ing] the estimated result”; “control[ling] the display section so that display is performed with the health data associated with the estimated image”; “photograph[ing] a report including the health data to generate image data representing an image of the report”; “display[ing] the health data recognized by the acquiring section associated with the estimated image”; “control[ling] the display section so that the first message is displayed”; “perform[ing] data transmission”; and “control[ling] the communication section so that the second message is transmitted to  - the following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: (1) “display[ing] the estimated result”; (2) “control[ling] the display section so that display is performed with the health data associated with the estimated image”; (3) “display[ing] the health data recognized by the acquiring section associated with the estimated image”; (4) “control[ling] the display section so that the first message is displayed”; (5) “perform[ing] data transmission”; and (6) “control[ling] the communication section so that the second message is transmitted to a prescribed e1ectronic device”, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely transmitting the various information to a display device in order to display the information to user.); and
			- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the limitation directed to “photograph[ing] a report including the health data to generate image data representing an image of the report”, is the equivalent of electronically taking a picture of the health data (i.e., generically capturing the health data in an image).
Therefore, the additional described in claims 1, 2, 3, and 7-10 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 2, 3, and 7-10 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered claims 1, 2, 3, and 7-10 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 4-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 4-6 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 4-6 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Sheldon (Pub. No. US 2014/0316220); in view of:
- Brown et al. (Pat. No. US 7,024,369).

	Regarding claims 1 and 10,
		- Sheldon teaches:
			- a display device, comprising (as described in claim 1); and a display method, comprising (as described in claim 10) (Sheldon, paragraph [0005]; Paragraph [0005] teaches a personal health monitor device which may be a cellular phone or tablet with internet connection (i.e., a display device).):
				- an acquiring section configured to acquire health data on health (as described in claim 1); and acquiring health data on health (as described in claim 10) (Sheldon, i.e., acquiring health data).);
				- an estimating section configured to estimate an increase or decrease in the health data based on the effect data to obtained an estimated result (as described in claim 1); and estimating a variation in the health data based on the effect data to obtained an estimated result (as described in claim 10) (Sheldon, paragraph [0019]; Paragraph [0019] teaches that the individual health monitoring system also operates to perform personal health diagnostics or condition analysis and to predict future personal health issues.  For example, further down in paragraph [0019], Sheldon teaches that results of the analysis may include diagnoses of current personal health issues, predictive health analysis that predicts possible future health issues (i.e., estimating a decrease in the health data), conditions or concerns (i.e., estimating a decrease in the health data), providing suggestions or recommendations for improving that individual’s health, etc., any and all of which can be displayed on a display screen of the phone or tablet, provided via a voice generation unit on the phone or tablet, sent to the user via a text message or an e-mail message, etc.); and
				- a display section configured to display the estimated result (as described in claim 1); and displaying the estimated result (as described in claim 10) (Sheldon, paragraph [0059]; Paragraph [0059] teaches that the output block 160 may display or otherwise provide the prediction (i.e., displaying the estimated result) to the user via an output device (e.g., a display screen, text message, an e-mail, a voice system, etc.).
		- However, Sheldon does not explicitly teach a device and method, comprising:
			- a specifying section configured to specify effect data that has effect on the health data (as described in claim 1); and specifying effect data that has effect on the health data (as described in claim 10).
		- However, in analogous art of systems and methods for monitoring health profile data, Brown teaches a system and method, comprising:
a specifying section configured to specify effect data that has effect on the health data (as described in claim 1); and specifying effect data that has effect on the health data (as described in claim 10) (Brown, Col. 15, lines 44-47, Col. 22, lines 58-64; Column 15, lines 44-47 teach that the system includes a health data analyzer application which determines health effecting factors (i.e., specifying effect data that affects a person’s health) and averages for a user from health history database 62 and includes the health effecting factors and averages in health profile 70.  Column 22, lines 58-64 teach that this feature is beneficial for aiding a physician in determining common, health effecting factors, and recommending health goals.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for monitoring health profile data at the time of the effective filing date of the claimed invention to modify the health monitor device and method taught by Sheldon to incorporate a step and feature directed to determining health effecting factors, as taught by Brown, in order to help physicians in determining common, health effecting factors, and recommending health goals. See Brown, Col. 22, lines 58-64; see also MPEP § 2143 G.

	Regarding claim 2,
		- The combination of: Sheldon, as modified in view of Brown, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Sheldon further teaches a display device, comprising:
			- a generating section configured to generate an estimated image representing the health data, and a controller configured to control the display section so that display is performed with the health data associated with the estimated image (Sheldon, paragraph [0019]; Paragraph [0019] teaches that the individual health monitoring system also operates to perform personal health diagnostics or condition analysis and to predict future personal health issues.  For example, further down in paragraph [0019], Sheldon teaches that results of the analysis may include diagnoses of current personal health issues (i.e., the health data), predictive health analysis that predicts i.e., generating an image representing the health data and displaying the health data in the associated image), provided via a voice generation unit on the phone or tablet, sent to the user via a text message or an e-mail message, etc.).
	The motivation and rationale to modify the health monitor device and the method taught by Sheldon, in view of Brown, described in the analysis of the obviousness rejection of claims 1 and 10 similarly applies to this obviousness rejection, and are incorporated herein by reference.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sheldon (Pub. No. US 2014/0316220), as modified in view of: Brown et al. (Pat. No. US 7,024,369), as applied to claim 2 above, and further in view of:
- Mahesh et al. (Pub. No. US 2009/0048866).

	Regarding claim 3,
		- The combination of: Sheldon, as modified in view of Brown, teaches the limitations of claim 2 (which claim 3 depends on), as described above.
		- The combination of: Sheldon, as modified in view of Brown, does not explicitly teach a display device, further comprising:
			- a capturing section configured to photograph a report including the health data to generate image data representing an image of the report, wherein:
			- the acquiring section recognizes the health data contained in the image of the report based on the image data; and
- the controller controls the display section so that the display is performed with the health data recognized by the acquiring section associated with the estimated image.
Mahesh teaches a system, comprising:
			- a capturing section configured to photograph a report including the health data to generate image data representing an image of the report, wherein (Mahesh, paragraph [0025]; Paragraph [0025] teaches that a medical health professional generates a report based at least in part on the medical professional’s examination of the patient (i.e., a report including the health data).  A report may also be generated based on another professional’s report or notes or a diagnostic procedure such as some form of medical imaging (i.e., a report including the health data).  The medical professional may utilize a report acquisition workstation 115 such as a computer to prepare the report.  The medical report will relate to certain patient anatomies, treatment options or recommendations (i.e., a report including the health data).  The report may be handwritten, typed, scanned into a computer (i.e., a capturing section configured to photograph the report to generate an image representing the report), or dictated into a recording device.);
			- the acquiring section recognizes the health data contained in the image of the report based on the image data (Mahesh, paragraph [0069]; Paragraph [0069] teaches that Natural language processing recognizes the content of the medical report (i.e., recognizing the health data contained in the image of the report).); and
- the controller controls the display section so that the display is performed with the health data recognized by the acquiring section associated with the estimated image (Mahesh, paragraphs [0023] and [0028]; Paragraph [0023] teaches that the system includes a report receiving workstation 155 in another embodiment will also contain a display component (i.e., a controller that controls the display section), such as a computer monitor, adapted to display the contents of a report (i.e., displaying the report with the health data recognized by the acquiring section).  Paragraph [0028] teaches that these features are beneficial for automating and/or improving the efficiency of the transmission of the medical report.).
Sheldon, as modified in view of Brown, to incorporate steps and features directed to: (i) generating an image of a medical report; (ii) recognizing data in the medical report; and (iii) displaying the image of the medical report with the recognized data, as taught by Mahesh, in order to automate and/or improve the efficiency of the transmission of the medical report. See Mahesh, paragraph [0028]; see also MPEP § 2143 G.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sheldon (Pub. No. US 2014/0316220), as modified in view of: Brown et al. (Pat. No. US 7,024,369), as applied to claim 1 above, and further in view of:
- Pacione et al. (Pub. No. US 2005/0113650); and
- Hamilton, II et al. (Pub. No. US 2017/0365048).

	Regarding claim 4,
		- The combination of: Sheldon, as modified in view of Brown, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- The combination of: Sheldon, as modified in view of Brown, does not explicitly teach a display device, wherein:
			- the specifying section specifies, as the effect data, at least one of values which include calorie intake every one or more days as unit of time, calorie consumption every one or more days as unit of time, alcohol intake every one or more days as unit of time, and sleeping time every one or more days as unit of time; and
- the estimating section estimates the increase or decrease in the health data based on the effect data specified by the specifying section.
		- However, in analogous art of health monitoring systems, Pacione teaches a system, wherein:
			- the specifying section specifies, as the effect data, at least one of values which include calorie intake every one or more days as unit of time, calorie consumption every one or more days as unit of time, alcohol intake every one or more days as unit of time, and sleeping time every one or more days as unit of time (Pacione, paragraphs [0143], [0144], and [0153]; Paragraph [0143] teaches that system includes a Sleep category of Health Index 155, which is designed to help users monitor their sleep patterns and the quality of their sleep.  The Sleep category is based upon both data input by the user and data sensed by sensor device 10.  The data input by the user for each relevant time interval includes the times the user went to sleep and woke up and a rating of the quality of sleep (i.e., the effect data includes sleeping time every one or more days as a unit of time).  As noted in Table 2, the data from sensor device 10 that is relevant includes skin temperature, heat flow, beat-to-beat heart variability, heart rate, pulse rate, respiration rate, core temperature, galvanic skin response, EMG, EEG, EOG, blood pressure, and oxygen consumption.  Also relevant is ambient sound and body movement or motion as detected by a device such as an accelerometer.  This data can then be used to calculate or derive sleep onset and wake time, sleep interruptions, and the quality and depth of sleep.  Paragraph [0153] teaches that the system also includes a weight management embodiment, utilized to track and predict weight loss and progress.  Paragraph [0153] further teaches that the weight management includes tracking daily caloric intake, which equals the number of calories that a user consumes within a day (i.e., the effect data includes calorie intake every one or more days as a unit of time).   Paragraph [0144] teaches that tracking sleep-related data is beneficial for determining a healthy daily routine including getting a minimum amount of sleep each night and having a predictable bed time and wake 
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of Brown, to incorporate a step and feature directed to tracking sleep-related data and data related to the calories consumed by the user, as taught by Pacione, in order to determine a healthy daily routine. See Pacione, paragraph [0144]; see also MPEP § 2143 G.
		- Further, in analogous art of health monitoring systems, Hamilton, II teaches a system, wherein:
			- the estimating section estimates the increase or decrease in the health data based on the effect data specified by the specifying section (Hamilton, II, paragraphs [0111] and [0114]; Paragraph [0111] teaches that the monitoring station 1100 receives activity-tracking data for the user 105 from the monitoring apparatus 140, such as the wearable computing devices of the user 105, as shown at block 1230.  The caloric-value associated with the activity-tracking data determines the calorie-outtake (CO) of the user 105.  The monitoring station 1100 predicts the change in the health of the user 105, such as a change in weight, BMI, or any other health parameter of the user 105 based on the calorie-intake and calorie-outtake values (i.e., estimating the increase or decrease in the health data based on the effect data specified by the specifying section).  Paragraph [0114] teaches that this feature is beneficial for facilitating motivation for users to remain on track with their exercise and diet goals.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of: Brown and Pacione, to incorporate a step and feature directed to predicting the change in the health of a user based on the calorie intake data, as taught Hamilton, II, in order to facilitate motivating users to remain on track with their exercise and diet goals. See Hamilton, II, paragraph [0114]; see also MPEP § 2143 G.

	Regarding claim 6,
		- The combination of: Sheldon, as modified in view of: Brown; Pacione; and Hamilton, II, teaches the limitations of claim 4 (which claim 6 depends on), as described above.
		- Pacione further teaches a system, wherein:
			- the specifying section specifies, as the effect data, at least one of values which include total calorie intake during a reference period, total calorie consumption during the reference period, total alcohol intake during the reference period, and average sleeping time during the reference period (Pacione, paragraph [0145]; Paragraph [0145] teaches that information regarding sleep is presented to the user through sleep web page 290 shown in FIG. 12.  Sleep web page 290 includes a sleep duration indicator 295, based on either data from sensor device 10 or on data input by the user, together with user sleep time indicator 300 and wake time indicator 305.  A quality of sleep rating 310 input by the user may also be utilized and displayed.  If more than a one day time interval is being displayed on sleep web page 290 (i.e., a reference period), then sleep duration indicator 295 is calculated and displayed as a cumulative value, and sleep time indicator 300, wake time indicator 305 and quality of sleep rating 310 are calculated and illustrated as averages (i.e., average sleeping time during the reference period).).
		- Hamilton, II further teaches a system, wherein:
			- the estimating section estimates the increase or decrease in the health data based on the effect data specified by the specifying section (Hamilton, II, paragraph [0111]; Paragraph [0111] teaches that the monitoring station 1100 receives activity-tracking data for the user 105 from the monitoring apparatus 140, such as the wearable computing devices of the user 105, as shown at block 1230.  The caloric-value associated with the activity-tracking data determines the calorie-outtake (CO) of the user 105.  The monitoring station 1100 predicts the change in the health of the user 105, such as a i.e., estimating the increase or decrease in the health data based on the effect data specified by the specifying section).).
	The motivations and rationales to modify the health monitor device and the method taught by Sheldon, in view of: Brown; Pacione; and Hamilton, II, described in the analysis of the obviousness rejection of claims 1 and 4 similarly applies to this obviousness rejection, and are incorporated herein by reference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sheldon (Pub. No. US 2014/0316220), as modified in view of: Brown et al. (Pat. No. US 7,024,369); Pacione et al. (Pub. No. US 2005/0113650); and Hamilton, II et al. (Pub. No. US 2017/0365048), as applied to claim 4 above, and further in view of:
- Cruz Huertas et al. (Pub. No. US 2018/0174671).

	Regarding claim 5,
		- The combination of: Sheldon, as modified in view of: Brown; Pacione; and Hamilton, II, teaches the limitations of claim 4 (which claim 5 depends on), as described above.
		- Pacione further teaches a system, comprising:
			- a computing section configured to measure sleeping time in the period based on the signal detected by the detecting section, wherein (Pacione, paragraph [0144]; Paragraph [0144] teaches that the specific parameters which determine the piston level calculation include the number of hours of sleep per night and the bed time and wake time as sensed by sensor device 10 (i.e., measuring sleeping time in the period based on a signal detected by the detecting section).); and
- the specifying section specifies the sleeping time every one or more days as
unit of time based on the sleeping time measured by the computing section (Pacione, paragraph [0145]; Paragraph [0145] teaches that Sleep web page 290 also includes a user-selectable sleep graph 315 which calculates and displays one sleep related parameter over a pre-selected time interval (i.e., specifying the user’s sleeping time over one or more pre-selectable time intervals is the equivalent of specifying the sleeping time every one or more days, because the user can select the time interval to view).  For illustrative purposes, FIG. 12 shows heat flow over a one-day period (i.e., the time period may be one or more days), which tends to be lower during sleeping hours and higher during waking hours.  Paragraph [0145] further teaches that the Sleep web page 290 may also include a sleep calendar 325 for choosing a relevant time interval (i.e., specifying the user’s sleeping time over one or more pre-selectable time intervals, where the pre-selectable time interval may be a period of one or more days).).
		- The combination of: Sheldon, as modified in view of: Brown; Pacione; and Hamilton, II, does not explicitly teach a system, further comprising:
			-  a detecting section configured to detect a signal indicating whether a light is turned on or off in a period from turning off the light to getting up.
		- However, in analogous art of health monitoring systems, Cruz Huertas teaches a system, comprising:
			- a detecting section configured to detect a signal indicating whether a light is turned on or off in a period from turning off the light to getting up (Cruz Huertas, paragraph [0048]; Paragraph [0048] teaches that the system includes a micro-cognitive module, which may be equipped with a photosensor configured to detect when light is turned on or off in a bedroom of the living environment (e.g., to detect when an individual becomes active or rests) (i.e., detecting a signal indicating whether a light is turned on or off).  Paragraph [0048] teaches that this feature is beneficial for detecting when an individual is active or resting.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of: Brown; Pacione; and Hamilton, II, to Cruz Huertas, in order to facilitate motivating users to detect when an individual is active or resting. See Cruz Huertas, paragraph [0048]; see also MPEP § 2143 G.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sheldon (Pub. No. US 2014/0316220), as modified in view of: Brown et al. (Pat. No. US 7,024,369), as applied to claim 1 above, and further in view of:
- Hu et al. (Pub. No. US 2018/0368683); and
- Lafleche et al. (Pub. No. US 2008/0234555).

	Regarding claim 7,
		- The combination of: Sheldon, as modified in view of Brown, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Sheldon, as modified in view of Brown, does not explicitly teach a display device, further comprising:
			- a determining section configured to determine whether or not a variation of the health data is greater than a first threshold but not greater than a second threshold greater than the first threshold;
- a producing section configured to produce a first message when the determining section determines that the variation of the health data is greater than the first threshold but not greater than the second threshold; and
- wherein the controller controls the display section so that the first message is displayed.
		- However, in analogous art of health monitoring systems, Hu teaches a system, comprising:
a determining section configured to determine whether or not a variation of the health data is greater than a first threshold but not greater than a second threshold greater than the first threshold (Hu, paragraphs [0085] and [0109]; Paragraph [0085] teaches that a color of the bar 656 indicates the value range such that a first color indicates that the range of the value of the parameter of physiological patient data is in a first range (e.g. less than a first threshold value), a second color indicates that the range of the value of the parameter of physiological patient data is in a second range (e.g. greater than the first threshold value but less than a second threshold value) (i.e., the second color is a determination that the health data is greater than a first threshold but not greater than a second threshold) and a third color indicates that the range of the value of the parameter of physiological patient data is in a third range (e.g. greater than the second threshold value).  Paragraph [0109] teaches that this feature is beneficial for making predictions regarding future physiological patient data or recommending treatment.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of Brown, to incorporate a step and feature directed to determining whether health data is greater than a first threshold value but less than a second threshold value, as taught by Hu, in order to make predictions regarding further physiological patient data or recommend treatment. See Hu, paragraph [0109]; see also MPEP § 2143 G.
		- Further, in analogous art of health monitoring systems, Lafleche teaches a system, comprising:
			- a producing section configured to produce a first message when the determining section determines that the variation of the health data is greater than the first threshold but not greater than the second threshold (Lafleche, paragraph [0073]; Paragraph [0073] teaches that if the controller determines that the patient data deviates from the reference data--for example exceeds a maximum reference data value or range of values or is below a minimum reference data value or range values (i.e., the health data is greater than a first threshold and/or not greater than a second threshold)--then the controller may actuate an alarm or some sort of notification (i.e., producing a first message when the health data is greater than a first threshold, but not greater than a second threshold), so that an attendant will be alerted to the unacceptable patient data.); and
- wherein the controller controls the display section so that the first message is displayed (Lafleche, paragraph [0073]; Paragraph [0073] teaches that alarms may include audible or visual alarms, including messages displayed on the display (i.e., controlling the display section to display the first message).  Paragraph [0073] teaches that this feature is beneficial for alerting attendants when there is unacceptable patient data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of: Brown and Hu, to incorporate steps and features directed to (i) generating alert messages when patient data deviates from reference data; and (ii) displaying the alert messages, as taught by Lafleche, in order to make predictions regarding further physiological patient data or recommend treatment. See Lafleche, paragraph [0073]; see also MPEP § 2143 G.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sheldon (Pub. No. US 2014/0316220), as modified in view of: Brown et al. (Pat. No. US 7,024,369); Hu et al. (Pub. No. US 2018/0368683); and Lafleche et al. (Pub. No. US 2008/0234555), as applied to claim 7 above, and further in view of:
- Paquet (Pub. No. US 2012/0029300).

	Regarding claim 8,
		- The combination of: Sheldon, as modified in view of: Brown; Hu; and Lafleche, teaches the limitations of claim 7 (which claim 8 depends on), as described above.
		- Brown further teaches a system, comprising:
a communication section configured to perform data transmission (Brown, Col. 6, lines 39-43; Column 6, lines 39-43 teaches that a wireless embodiment of the communication medium (i.e., a communication section), multiple systems are wirelessly connected to computer system 10 via infrared, radio frequency (RF), cellular and other wireless transmissions which are detected by computer system 10 (i.e., the communication section is configured to perform data transmission).).
		- The combination of: Sheldon, as modified in view of: Brown; Hu; and Lafleche, does not explicitly teach a display device, comprising:
			- the determining section determines whether or not the variation of the health data is greater than the second threshold;
- the producing section produces a second message when the determining section determines that the variation of the health data is greater than the second threshold; and
- the controller controls the communication section so that the second message is transmitted to a prescribed e1ectronic device.
		- However, in analogous art of health monitoring systems, Paquet teaches a system, comprising:
			- the determining section determines whether or not the variation of the health data is greater than the second threshold (Paquet, paragraph [0070]; Paragraph [0070] teaches that entered after the vital-sign readings exceed the first (alert) threshold limit 501 (i.e., determining whether health data is greater than a second threshold), the monitoring system is in an alert mode of operation.);
- the producing section produces a second message when the determining section determines that the variation of the health data is greater than the second threshold; and the controller controls the communication section so that the second message is transmitted to a prescribed e1ectronic device (Paquet, paragraphs [0070] and [0099]; Paragraph [0070] teaches that the surveillance server 60 can store the received vital-sign readings 514-545 to a database and/or forward them to the hospital system 100 to be displayed at the second sampling rate.  In addition, the surveillance i.e., producing a second message when the systems determines that the health data is greater than the second threshold, and transmitting the second message to a prescribed electronic device).  Paragraph [0099] teaches that these features are beneficial for determining whether alarm conditions have been met and sending alarm notifications to hospital systems.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of: Brown; Hu; and Lafleche, to incorporate steps and features directed to (i) generating alert messages when patient data exceeds certain alarm thresholds; and (ii) transmitting the alert messages to hospital systems, as taught by Paquet, in order to determine whether alarm conditions have been met and send alarm notifications to hospital systems. See Paquet, paragraph [0099]; see also MPEP § 2143 G.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sheldon (Pub. No. US 2014/0316220), as modified in view of: Brown et al. (Pat. No. US 7,024,369), as applied to claim 1 above, and further in view of:
- Jerauld (Pub. No. US 2014/0147829).

	Regarding claim 9,
		- The combination of: Sheldon, as modified in view of Brown, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
		- The combination of: Sheldon, as modified in view of Brown, does not explicitly teach a display device, wherein:
			- the display section is augmented reality glasses or a head mounted display.
Jerauld teaches a system, wherein:
			- the display section is augmented reality glasses or a head mounted display (Jerauld, paragraph a head mounted display device providing the wearer with feedback regarding a wearer’s interactions and consumption food.  Paragraph [0030] teaches that this feature is beneficial for: detecting food items in the field of view of the device; and providing feedback to the wearer, including, warnings based on personal wearer needs, general nutrition information, food consumption tracking and social interactions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of nutrition tracking systems at the time of the effective filing date of the claimed invention to further modify the health monitor device taught by Sheldon, as modified in view of Brown, to incorporate step and feature directed to providing a head mounted display, as taught by Jerauld, in order to (i) detect food items in the field of view of the device; and (ii) provide feedback to the wearer, including, warnings based on personal wearer needs, general nutrition information, food consumption tracking and social interactions. See Jerauld, paragraph [0030]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686